 p              Case 1:20-cr-00188-JSR Document 345 Filed 07/09/21 Page 1 of 2
,,
     Criminal Notice of Appeal - Form A                                                                     USDCSDNY
                                                                                                            DOCUMENT
                                                        NOTICE OF APPEAL                                    ELECTRONICALLY FILED
                                                      United States District Court                         ·DOC#:       ------
                                                                                                            DATE FILED: _avL-_a ft10211
                                      Southern
                                      - - - - - - District of                        New York

     Caption:
     United States                        v.

                                                                                                   Docket No.:   1:20-cr-00188-JSR
     Ruben Weigand                                                                                               Hon. Jed S. Rakoff
                                                                                                                     (District Court Judge)


     Notice is hereby given that   Ruben Weigand                                                       appeals to the United States Court of

     Appeals for the Second Circuit from the judgment.VJ. other 1
                                                                                                                  (specify)
     entered in· this action on 6/30/2021, 7/2/2021, 7 f! /2021.
                                      (date)




     This appeal concerns: Conviction only L__; Sentence only l_) Conviction & Sentence                                 IV    Other L__

     Defendant found guilty by plea   I        I trial I VI   N/A [

     Offense occurred after November 1, 1987? Yes               I~_:       No[_ __           N/A   L _
     Date of sentence:   June 18, 2021                                N/ALJ

     Bail/Jail Disposition: Committed     IV       Not committed       I       I   NIA   I




     Appellant is represented by counsel? Yes           VI No I            I   If yes, provide the following information:


     Defendant's Counsel:          Michael H. Artan

     Counsel's Address:            One Wilshire Blvd., Suite 2200
                                   Los Angeles, CA 90017

     Counsel's Phone:              (213) 688-0370


     Assistant U.S. Attorney:      Tara LaMorte, Nicholas Folly, Emily Deininger

     AUSA's Address:
                                   One Saint Andrews Plaza
                                   New York, New York 10007

     AUSA's Phone:
                                   (212) 637-1041


                                                                                                   •              ~
                                                                                                            Signature
,,..
    ....
     .,~
                     Case 1:20-cr-00188-JSR Document 345 Filed 07/09/21 Page 2 of 2




           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK

            UNITED STATES OF                                        Case No.: 1:20-cr-00188-JSR
            AMERICA,
                     Plaintiff,
                v.

            RUBEN WEIGAND,

                           Defendant.


                              NOTICE OF APPEAL BY DEFENDANT RUBEN WEIGAND


                  Pursuant to Federal Rules of Appellate Procedure 3 and 4(b)(l)(A)(i), Defendant Ruben

           Weigand appeals his conviction, sentence and order of forfeiture in the United States District Court

           for the Southern District of New York. The defendant was convicted by a jury on March 24, 2021,

           and the verdict was entered on the docket on March 26, 2021 (ECF 247). On June 18, 2021, the

           Court denied Mr. Weigand's motions for acquittal or, in the alternative, for a new trial (ECF 321);

           with an Opinion entered on July 2, 2021 (ECF 332). The sentence was imposed orally on June 18,

           2021. A Judgment was entered on June 30, 2021 (ECF 324); an Amended Judgment was entered

           on July 1, 2021 (ECF 325); and a Second Amended Judgment was entered on July 7, 2021 (ECF

           334). Appeal is taken to the United States Court of Appeals for the Second Circuit as to all

           effective Judgments and underlying rulings supporting these Judgments.

           July 7, 2021
                                                                 .•
                                                                Respectfully submitted,


                                                                Michael H. Artan
                                                                                     ~t .:,
                                                                                               ,
                                                                                                   •
                                                                One Wilshire Boulevard, Suite 2200
                                                                Los Angeles, CA 90017
                                                                Telephone: (213) 688-0370
                                                                Fax: (213) 627-9201
                                                                Email: michaelartan@yahoo.com
